DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 5 May 2022. By this amendment, claims 1, 3, 5-8 and 19 are amended, and claims 2 and 4 are canceled. Claims 1, 3 and 5-20 remain pending.

Allowable Subject Matter
Claims 1, 3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and claims 3 and 5-9 which depend therefrom, and as previously noted in the Non-Final Rejection dated 14 March 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a depth of the first oxide layer embedded in the substrate, a depth of the second oxide layer embedded in the substrate, and a depth of the third oxide layer are different.
Regarding independent claim 10, and claims 11-20 which depend therefrom, and as previously noted in the Non-Final Rejection dated 14 March 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, forming an oxide layer on the low voltage oxide region, forming a polycrystalline material on the low voltage region, removing at least the polycrystalline material on the low voltage material by a mask material, forming a metal material on the substrate, and performing a planarization on the metal material to form a metal gate at least on the low voltage region. One such as Chen et al (US Patent Application Publication 2021/0265344), previously cited, disclose a manufacturing method of an integrated circuit, comprising: providing a substrate 106, wherein the substrate has a high voltage region 104, a medium voltage region 103, and a low voltage region 102 separated from each other; forming an oxide layer 124, 1102 on each of the high voltage region and the medium voltage region, wherein the oxide layer is embedded in the substrate; forming a polycrystalline material 122, 1202 on the oxide layer of each of the high voltage region and the medium voltage region; forming a mask material 128 on at least the high voltage region [see Fig. 13; see also paragraph 0031]; and removing the mask material [see Fig. 14]. However, Chen et al do not disclose wherein the oxide layer is embedded in the substrate in the low voltage region, and do not teach the specifics of removing a polycrystalline material on the low voltage region and forming a metal gate by deposition and planarization in that region. Rather, Chen et al are largely silent on the gate formation process.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899